SUMMARY ORDER
Petitioner Nazma Akter1 seeks review of an order of the BIA denying a motion for reconsideration. In re Akter, No. A 95 970 074 (B.I.A. Jan. 24, 2006). We assume the parties’ familiarity with the facts and procedural history of the case.
We review the BIA’s denial of a motion to reconsider for abuse of discretion. Zhong Guang Sun v. U.S. Dep’t of Justice, 421 F.3d 105, 107 (2d Cir.2005). The BIA stated that reconsideration was inappropriate because petitioner failed to “allege any factual or legal error in the Board’s [earlier] decision.” Petitioner contends primarily that the BIA abused its discretion because this statement was a “flat falsehood.” We disagree. The BIA accurately described petitioner’s motion, which merely reiterated facts allegedly showing that her former counsel “did not act properly.” Petitioner’s motion did not specify any factual or legal error underlying the BIA’s conclusion that she had not proved *28that her failure to appear at her removal proceedings was caused by ineffective assistance of counsel. See In re Cerna, 20 I. & N. Dec. 399, 402 n. 2 (BIA 1991) (“A motion to reconsider is a request that the Board reexamine its decision in light of additional legal arguments, a change of law, or perhaps an argument or aspect of the case that was overlooked .... ” (internal quotation marks omitted)).
For the reasons stated above, the petition for review is DENIED.

. Nazma Akter has filed petitions for review on behalf of her minor daughters, Nargis Khandar Akter and Nahid Khander Akter. All three petitions are disposed of in this Order.